PER CURIAM.
This case was here on a former appeal. 96 Minn. 61, 104 N. W. 764. It was then held that the evidence whs sufficient to take the case to the jury on the question of defendant’s negligence, and the cause was remanded for a new trial. The evidence presented on this appeal is in all substantial respects the same as on the former appeal, and we follow and apply the decision then made, holding that the evidence is sufficient to sustain the verdict. The damages are not so excessive as to justify interference by this court
Judgment affirmed.